UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6374


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES LOUIS JONES,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:04-cr-00249-LMB-1)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Louis Jones, Appellant Pro Se. Erik R. Barnett, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Louis Jones appeals the district court’s order

denying Jones’ motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find no reversible error.       Accordingly, we deny Jones’ motion

for appointment of counsel and affirm for the reasons stated by

the district court.      United States v. Jones, No. 1:04-cr-00249-

LMB-1 (E.D. Va. filed Feb. 19 2010; entered Feb. 22, 2010).          We

dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    2